Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD Page 1 of 20

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

  

for the

Southern District of Texas MAY 26 20 19
In the Matter of the Search of ) David J, Bradley, Clerk of .
(Briefly describe the property to be searched ) : Cone
or identify the person by name and address) j Case No.
INFORMATION ASSOCIATED WITH INSTAGRM USER )
ID big_coroster (296733103) THAT IS STORED AT ) H ] 9 en 0
PREMISES CONTROLLED BY INSTAGRAM LLC. ) 6

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment "A" and the Affidavit In Support of the Search Warrant)

located in the Southern District of Texas , there is now concealed (identify the

person or describe the property to be seized):
See Attachment "B" and the Affidavit In Support of the Search Warrant)

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
om evidence of a crime;
1 contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:

Code Section Offense Description
18 USC 1951

interference with Commerce by Robbery

The application is based on these facts:
(See the Affidavit In Support of Search Warrant)

O) Continued on the attached sheet.

Cl Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

— J : Applicant's signature
=
Your Lowen RS\ Tro

 

Printed name and title

Sworn to before me and signed in my presence.

pa: May a,00! 4 Niece i Diece,
ohn udge's signature

City and state: Houston, Texas Frees i nited/States Magistrate Judge

 

 

Printed name and title
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 2 of 20

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

IN THE MATTER OF THE SEARCH OF |
INFORMATION ASSOCIATED WITH : 0 6 6 MA
INSTAGRM USER ID big _coroster 4 | 9 = 9

= Misc. No!
(296733103) THAT IS STORED AT SS

PREMISES CONTROLLED BY
INSTAGRAM LLC.

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Paul Lowrey, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

fC. I make this affidavit in support of an application for a search warrant for
information associated with a certain Instagram user ID that is stored at premises owned,
maintained, controlled, or operated by Instagram LLC. (“Instagram”), a social networking
company owned by Facebook, Inc. and headquartered in Menlo Park, California. The
information to be searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),
2703(b)(1)(A) and 2703(c)(1)(A) to require Instagram LLC to disclose to the government
records and other information in its possession, further described in Section I of Attachment B,
pertaining to the subscriber or customer associated with the user ID. Upon receipt of the
information described in Section I of Attachment B, government-authorized persons will review
that information to locate the information described in Section II of Attachment B, using the

procedures described in Section III of Attachment B.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 3 of 20

2. I am a Task Force Officer with the Homeland Security Investigations, and have
been since August of 2018. Affiant is Detective P. Lowrey, a certified peace officer reputably
employed by the Houston Police Department (HPD) and currently assigned to the Gang Division,
Multi-Agency Gang Investigative Unit. Affiant has been a police officer assigned as an
investigator to Gang Division since 2014. Affiant has investigated and dismantled criminal
organizations for the last 6 years. Affiant is a Task Force Officer (TFO) assigned to Homeland
Security Investigations (HSI) Gangs South group at the Texas Anti-Gang Center. Affiant is
currently investigating a series of violent crimes that are connected by firearms analysis, incident
reports, gang intelligence and that Affiant has reason to believe were perpetrated by members of
the criminal street gang “100 Percent Third Ward” also known as “103”, and the “Early Boys”
criminal street gang..

3. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter.

4, Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 USC 1951 (a) Interference with
Commerce by Robbery and 18 USC 924 (c)(1)(A) Using and Carrying a Firearm during
and in Relation to a Crime of Violence have been committed by Bernard Robinson, Corey
Bishop and Leonard Murphy. There is also probable cause to search the information described
in Attachment A for evidence of these crimes and contraband or fruits of these crimes, as

described in Attachment B.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 4 of 20

JURISDICTION

5. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). | Specifically, the Court is a “district court of the United States . . . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more
fully below, acts or omissions in furtherance of the offenses under investigation occurred within
Houston, Harris County, Texas which is within the Southern District of Texas,

PROBABLE CAUSE

6. Affiant is aware, based on conversations with Houston Police Homicide
Detectives, other Gang Detectives, and Federal Agents, that there exists a criminal street
gang in the Third Ward neighborhood of Houston, Texas, titled “100% Third Ward” or
“103” for short, of which the Houston Police Department has documented 147 persons as
members. Affiant has reviewed published crime data and corresponding criminal
investigations for the area that members of 103 reside and frequent and knows that this area
currently has one of the highest violent crime rates in the city of Houston and the majority
of violent incidents have direct attribution or affirmative links to members of the criminal
street gang 103.

q Affiant learned from speaking with other Gang Detectives that 103 was
formed under a group called the Third Ward Players. Affiant learned that although 103
began as an association of persons related to Third Ward, over the last four years
investigations of criminal activity have yielded strong evidence that 103 is a criminal

organization. During these investigations, members of 103 have been indicted in Harris
Case 4:19-mj-00966 Document1 Filed on 05/28/19 in TXSD Page 5 of 20

County, Texas for crimes ranging from murder, armed bank robbery, gun store burglaries,
strong arm robberies, auto theft, burglary and trafficking narcotics.

8. Your Affiant was informed that 103 members typically utilize stolen vehicles
to commit crimes such as drive-by shootings, aggravated assaults, robberies and murder, so
that the vehicles utilized are not easily tied to anyone in the gang by law enforcement. Affiant
has read numerous criminal reports associated with 103, listened to many jail call
conversations between 103 members and has been told by other officers and agents that the
103 gang relies on certain gang members, who specialize in auto theft, to provide the gang
with “stolos”, stolen vehicles, in order to commit crimes throughout the city.

9, Affiant further learned and has personally viewed social media that verifies
that members of 103 utilize social media, including Instagram, and cellular phones, as daily
means of communication among 103 members, coordinate their conspiracies and as a way
to publically represent membership and claim responsibility for crimes in order to establish
and maintain status among its members.

10. Affiant learned from speaking with other Gang Detectives that 103 is an
umbrella gang which is encompassed by other subsets, which collaborate in criminal activity
and assist with maintaining the status of 103 and Third Ward by participating in retaliatory
shootings and murders against members of gangs that are rivals to 103, such as Young Scott
Block. Affiant learned that one of these subset gangs is called “Early Boys”, and its members
commonly use 103 hand signs and act in concert with members of the greater 103
organization.

11. Your Affiant spoke with HPD South Central Crime Suppression Team (SC

CST) Officer R. Saini, a certified peace officer reputably employed by HPD, and Affiant
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD Page 6 of 20

reviewed HPD Incident 952572-18, authored in part by HPD Officer F. Rahimzadeh, a
certified peace officer reputably employed by HPD. Officer Saini stated that Officer
Rahimzadeh and his partner were dispatched to a shooting that just occurred at
approximately 11:17 PM on July 26, 2018, located at 2419 Riverside Dr., Houston, Harris
County, Texas which your Affiant knows to be in the Southern District of Texas. Officer
Saini told your Affiant that the location is a hotel and it is named America’s Best Value Inn.

12. Officer Rahimzadeh wrote that upon arrival at the hotel, she found S. Ramsin
Jadav, who Officer Rahimzadeh believed to be credible and reliable, lying on the floor
bleeding in the front office of the hotel. Mr. Jadav told Officer Rahimzadeh that he works
at America’s Best Value Inn and that earlier he went outside to the parking lot area where
he saw a black male. Mr. Jadav continued that the black male and other black males entered
the hotel office, shot Mr. Jadav, robbed the business of U.S. Currency, and that the suspects
may have stolen Mr. Jadav’ s cell phone.

13. Officer Rahimzadeh wrote that she interviewed Lisa St. Abin, who Officer
Rahimzadeh believed to be credible and reliable, who stated that she was staying in Room
25 of the hotel. Ms. St. Abin stated that she had heard two gun shots and then saw three
males get inside of a black SUV and drive away.

14. Officer Rahimzadeh wrote that she spoke to Andy Patel, a person that works
at the hotel and a person that Officer Rahimzadeh believed to be credible and reliable, and
who agreed to show Officer Rahimzadeh video surveillance footage of the incident. Officer
Saini told your Affiant that he has reviewed the surveillance footage shown to Officer
Rahimzadeh, and your Affiant offers the following description of Officer Saini’s observation

of the video which is complete with sound.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 7 of 20

15. Prior to the robbery, a black male wearing a black shirt walked around the
building and into the front office at approximately 10:36 PM. Your Affiant recognized the
black male as Leonard Murphy from social media accounts and from a Harris County Jail
2018 booking photograph. Murphy asked Mr. Jadav about room rates, whether the hotel
accepted cash or credit, and Murphy then asked for a cup of water, then left the office.
Murphy is seen exiting around the corner of the hotel.

16. A dark colored SUV then pulled into the hotel parking lot at approximately
11:11 PM coming from the same direction that Murphy left, circled the lot, and then parked
in front of the hotel office. A black male in a gray sweatshirt hoodie (this incident occurred
in July in Houston) exited the SUV and walked around the lot, looking around from back
and forth, and your Affiant believes that the person was acting as a lookout for the robbery
crew.

17. Mr. Jadav walked out of the front office and confronted a black male, who had
a make shift mask covering the lower part of his face, then quickly tries to walk back into
the office. Mr. Jadav was caught from behind by the male in the mask and the two began to
struggle at the front door of the office, eventually with the male in the mask producing a
firearm and holding the gun to Mr. Jadav’ s head.

18. Mr. Jadav and the suspect continue to struggle and walk into the office, off
camera to the left; however, the two can be seen struggling in the reflection of the glass
surrounding the office. Another black male wearing a yellow/tan long sleeved shirt, ripped
blue jeans and a red hoodie wrapped around his face is seen walking into the doorway, and
holding the front door open. Your Affiant recognized the male as Kendrick Johnson from

social media and Harris County Jail 2018 booking photographs.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 8 of 20

19. Mr. Jaday and the masked male can be heard, and sometimes seen in the
reflection of the glass, struggling, and Johnson yells, “Mook!” while motioning for someone
to come toward him. Johnson yells again, “Mook, move!” and the thin, wiry black male
lookout, wearing a gray hooded sweatshirt, runs to Johnson and passes Johnson a pistol.
(Your Affiant is aware that Mook, or Mook mook, is the nickname of Bernard Robinson.
Johnson runs toward Mr. Jadav and the masked suspect with his gun, and in the reflection
of the glass, Johnson hits Mr. Jadav in the head and the neck area with his pistol, then fires
a shot into the ceiling. Johnson and Mr. Jadav move off to the left of the glass reflection and
the masked suspect enters the office and begins to rifle through the desk drawers.

20; Johnson can be seen again in the reflection and gun shots are audible, as are
the screams of Mr. Jadav. Your Affiant spoke with HPD SC CST Officer T. Villa, who is a
certified peace officer reputably employed by HPD, who told your Affiant that he recognized
the masked suspect as Corey Bishop from his eyes, hairline, upper facial features, and a
unique large mole on Bishops upper left check. The three suspects run out of the office, get
into the dark colored SUV, and the SUV drives away.

21, Affiant read HPD Report# 1055949-18, authored in part by Officer D. Combs,
a certified peace officer reputably employed by HPD who I believe to be credible and reliable.
Officer Combs documented that on August 19, 2018 at approximately 8:49 A.M., he was
dispatched to a Burglary of a Motor Vehicle call for service located at 701 T.C. Jester
Boulevard, Houston, Harris County, Texas. Officer Combs wrote that he met one of the
complainants, Alexander Grant, who Officer Combs believed to be credible and reliable.
Mr. Grant told Officer Combs that he had parked his vehicle, a 2013 Ford F-150 pickup

truck, Texas plate CNF9254, at the location at approximately 9:00 P.M. on August 18, 2018.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD Page 9 of 20

Mr. Grant then told Officer Combs that when he woke up on August 19, he walked out to
the parking lot to find his truck missing and his girlfriend’s vehicle burglarized. Mr. Grant
stated that he called the police and reported his truck as stolen. Officer Combs typed that
he informed dispatch of the stolen truck’s license plate and description and asked that a
“GB”, or General Broadcast, be made city wide to marked police units so that other officers
would know to look for the freshly stolen vehicle.

22. Your Affiant read HPD Report# 1055949-18 Supplement 6 authored by HPD
Officer D. Gil, a certified peace officer reputably employed by HPD who I believe to be
credible and reliable. Officer Gil wrote that on August 23, 2018 at approximately 9:20 A.M.
HPD Officer N. Escobar, a certified peace officer reputably employed by HPD who I believe
to be credible and reliable, observed a Ford F150 matching Mr. Grant’s vehicle with license
plate CNF9254 in the 5200 block of Rand Street, Houston, Harris County, Texas.

23. Officer Escobar radioed to other officers and stated that the license plate
return from TCIC/NCIC showed the truck stolen on August 19, 2018 and that the truck was
occupied by three unknown males. Officer Escobar followed the stolen vehicle and directed
marked police units the vehicle in the 4700 block of Rand Street, Houston, Harris County,
Texas. Officer Gil wrote that HPD Officers A. Lyons and M. Holt, both certified peace
officers reputably employed by HPD, responded to 4700 block of Rand Street and activated
their emergency equipment. Officer Gil stated that the driver, later identified as Leonard
Murphy, and front passenger, later identified as Bernard Robinson, exited the stolen vehicle
and attempted to evade officers by running away.

24. Officer Gil wrote that the back passenger, Corey Bishop remained seated in

the vehicle and was arrested by HPD Officer Lyons without further incident and placed in
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 10 of 20

the back of a locked patrol vehicle. Officer Gil typed that Leonard Murphy was located and
arrested by Officer Lyon and secured in a patrol car. Officer R. Johnson, a certified peace
officer reputably employed by HPD, located and arrested Bernard Robinson and he was
secured in a patrol vehicle. Upon a search of the vehicle a loaded firearm and mask were
found in the backseat where Corey Bishop had been found.

25.  Affiant has reviewed HPD databases and found BISHOP documented as a 103
gang member and BISHOP meets two of the seven state designated criteria as he has 1) been
arrested with 103 gang members, HPD Incident #1055949-18 and 2) has been captured on
video during a robbery with 103 gang members Leonard Murphy, Bernard Robinson and
Kendrick Johnson, HPD Incident# 952572-18, at America’s Best Value Inn located at 2419
Riverside, Houston, Harris County, Texas. Affiant has reason to believe and does believe
that based on the facts listed above, Corey BISHOP is a member of the criminal street gang
103.

20; As part of my investigation, your Affiant has reviewed the target social media
account identified as big_coroster (296733103) and have confirmed the photos of the account
hold are of Corey Bishop.

ZT Instagram LLC. owns and operates a free-access social networking website of the
same name that can be accessed at http://www.instagram.com. Instagram is an online photo-
sharing, video-sharing and social networking service that enables its users to take pictures and

videos, apply digital filters to them, and share them on a variety of social networking services,

such as Facebook, Twitter, Tumblr and Flickr.
28. Instagram asks users to provide basic contact and personal identifying information

to Instagram, either during the registration process or thereafter. This information may include
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 11 of 20

the user’s full name, birth date, gender, contact e-mail addresses, Instagram passwords,
Instagram security questions and answers (for password retrieval), physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other personal
identifiers.

29. Instagram users can select different levels of privacy for the communications and
information associated with their Instagram accounts. By adjusting these privacy settings, an
Instagram user can make information available only to himself or herself, to particular Instagram
users, or to anyone with access to the Internet, including people who are not Instagram users, by
various means, including by linking to other social media platforms, such as Twitter and
Facebook. Instagram accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Instagram.

30. If an Instagram user does not want to interact with another user on Instagram, the
first user can “block” the second user from seeing his or her account. Instagram retains records of
users who have been both blocked as well as records of users who have been added and then

blocked at a subsequent time.

31. Instagram users can create profiles that include photographs, sayings, lists of
personal interests, and other information. Instagram users can also post updates about their
whereabouts and actions, as well as links to videos, photographs, or photographs of other users.
Instagram users can also post hashtags to their posts which will link their content with a particular
subject so that it can be accessed and referenced by other users who are interested in the same
content. In addition, Instagram users can tie photos to specific geographic locations to their images

via “geo-tags”, thereby revealing their geographic locations at particular dates and times.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 12 of 20

32. Instagram contains a unique feature known as Instagram Direct. Instagram Direct
allows users to communicate via a private messaging application with one another while each
person is logged in to Instagram. These chat messages cannot be viewed by the general public,
even if the user has the lowest security settings. Images and videos can be sent to small groups of
up to 15 users and allows users to share their locations with a private group of people. Instagram
Direct also allows for the sending of website links inside of private messages,

33. An Instagram user can also save photographs and videos in a format called
“Archive” which will let users hide posts in a private storage area, out of visibility for other users.

34, Instagram also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP address
on Instagram, including information about the type of action, the date and time of the action, and
the user ID and IP address associated with the action. For example, if a user views a Instagram
profile, that user’s IP log would reflect the fact that the user viewed the profile, and would show
when and from what IP address the user did so.

35. Social networking providers like Instagram typically retain additional information
about their users’ accounts, such as information about the length of service (including start date),
the types of service utilized, and the means and source of any payments associated with the service
(including any credit card or bank account number). In some cases, Instagram users may
communicate directly with Instagram about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Instagram typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by

the provider or user as a result of the communications.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 13 of 20

36. As explained herein, information stored in connection with an Instagram account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience,
an Instagram user’s IP log, stored electronic communications, and other data retained by
Instagram, can indicate who has used or controlled the Instagram account. This “user attribution”
evidence is analogous to the search for “indicia of occupancy” while executing a search warrant
at aresidence. For example, profile contact information, private messaging logs, status updates
and tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Instagram account at a relevant time.

37. Instagram account activity can show how and when the account was accessed or
used. For example, as described herein, Instagram logs the Internet Protocol (IP) addresses from
which users access their accounts along with the time and date. By determining the physical
location associated with the logged IP addresses investigators can understand the chronological
and geographic context of the account access and use relating to the crime under investigation.
Such information allows investigators to understand the geographic and chronological context of
Instagram access, use, and events relating to the crime under investigation.

38. Instagram builds geo-location into some of its services. Geo-location allows, for
example, users to “tag” their location in posts. This geographic and timeline information may
tend to either inculpate or exculpate the Instagram account owner.

39, Instagram account activity may provide relevant insight into the Instagram

account owner’s state of mind as it relates to the offense under investigation. For example,
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 14 of 20

information on the Instagram account may indicate the owner’s motive and intent to commit a
crime (e.g., information indicating a plan to commit a crime), or consciousness of guilt (e.g.,

deleting account information in an effort to conceal evidence from law enforcement).

40, Therefore, the computers of Instagram are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Instagram, such as account access information, transaction

information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

Al, I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Instagram to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B,
using the procedures described in Section III of Attachment B.

CONCLUSION
42. Based on the forgoing, I request that the Court issue the proposed search warrant.
43, Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not

required for the service or execution of this warrant.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 15 of 20
44, Because the warrant will be served on Instagram who wil] then compile the

requested records and information at a time convenient to it, there exists reasonable cause to

permit the execution of the requested warrant at any time in the day or night.

Respectfully sybngitted ,

 

Paul Lowrey
Task Force Officer
Homeland Security Investigations

Subscribed and sworn to before me on : 2019 and LOA

al
Dare ctoll Ges pro iet
TO OTT are JUDGE

 
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 16 of 20

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the following Instagram profile(s) that are

stored at premises owned, maintained, controlled, or operated by Instagram LLC., a company

headquartered in Menlo Park, California. Specifically,
big_coroster (296733103)

for the time period beginning July 1, 2018 through August 30, 2018.
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 17 of 20

ATTACHMENT B
Particular Things to be Seized
I. Information to be Disclosed by Instagram

To the extent that the information described in Attachment A 1s within the possession,
custody, or control of Instagram, including any messages, records, files, logs, images, videos, or
information that have been deleted but are still available to Instagram, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Instagram is required to disclose the

following information to the government for each user ID listed in Attachment A:

(a) All subscriber information, including for user IDs: full Name, user identification
number, birth date, gender, contact e-mail addresses, Instagram security questions
and answers, physical address (including city, state, and zip code), telephone
numbers, screen names, websites, and other personal identifiers.

(b) All activity logs for the account and all other documents Showing the user’s posts
and other Instagram activities;

(c) All photos and videos uploaded by that user ID and all photos and videos uploaded
by any user that have that user tagged in them;

(d) All profile information; comments; status updates; links to videos, photographs,
articles, and other items; Notes; Wall postings; follower lists, including the
followers user identification and account names; rejected or blocked “followers”

requests; comments; tags; and information about the user’s access and use of

Instagram applications:
II.

Case 4:19-mj-0O0966 Document 1 Filed on 05/28/19 in TXSD_ Page 18 of 20

(e)

(f)
(g)
(h)

(i)

(i)

(k)
())

(m)

(n)

All other records of communications and messages made or received by the user,
including all private messages, Instagram Direct history;

All “check ins” and other location information;

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Instagram
images and all non- Instagram webpages and content that the user has “liked”;

All past and present lists of followers created by the account;

All records of Instagram searches performed by the account;

The types of service utilized by the user;

The length of service (including start date) and the Means and source of any
payments associated with the service (including any credit card or bank account
number);

All privacy settings and other account settings, including privacy settings for
individual Instagram posts and activities, and all records Showing which Instagram
users have been blocked by the account, including the time and date of any changes
to the privacy settings; and

All records pertaining to communications ‘between Instagram and any person
regarding the user or the user’s Instagram account, including contacts with support

services and records of actions taken.

Information to be seized by the Government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 18 USC § 1962(d) and 18 USC § 1959 involving the Subject

Accounts, including information pertaining to the following matters:
Case 4:19-mj-00966 Document 1 Filed on 05/28/19 in TXSD_ Page 19 of 20

a, membership in the 103 criminal street gang:
b. the robbery of America’s Best Value Inn on July 26, 201 8:

c. evidence of the commission of a VICAR Conspiracy, and evidence of the
existence of the enterprise, and the members and associates of that

enterprise;

d. Evidence indicating the Instagram account owner’s state of mind as it
relates to the crime under investigation along with any planning and

coordination that occurred before, during and after the offense was

committed;

e. Evidence of co-conspirators, known and unknown, who participated in this

offense and other gang activity and offenses and targeted victims, known

and unknown; and

f. Records relating to who created, used, or communicated with the user ID,

including records about their identities and whereabouts; and

g. Evidence indicating how and when the Instagram account was accessed or
used, to determine the chronological and geographic context of account

access, use, and events relating to the crime under investigation and to the

Instagram account owner.
Case 4:19-mj-00966 Document 1 Filed on.05/28/19 in TXSD_ Page 20 of 20

CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS
RECORDS PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

L , attest, under penalties of perjury under the
laws of the United States of America pursuant to 28 U.S.C. § 1746, that the information

contained in this declaration is true and correct. I am employed by Instagram LLC, and my
official title is . lam a custodian of records for Instagram
LLC. I state that each of the records attached hereto is the original record or a true duplicate of
the original record in the custody of Instagram LLC, and that I am the custodian of the attached

records consisting of (pages/CDs/kilobytes). I further state that:

a. all records attached to this certificate were made at or near the time of the occurrence of

the matter set forth, by, or from information transmitted by, a person with knowledge of those

matters;

b. such records were kept in the ordinary course of a regularly conducted business activity

of Instagram LLC; and

& such records were made by Instagram LLC as a regular practice.

I further state that this certification is intended to satisfy Rule 902(1 1) of the Federal

Rules of Evidence.

 

 

Date Signature
